Title: To James Madison from Daniel Parker, [ca. 11 October] 1813
From: Parker, Daniel
To: Madison, James


[ca. 11 October 1813]
As Genl. Harrison cannot take a back rout & cut off the retreat of Proctor at the eastern point of Lake St. Claire, or on the river Franhe (called Thames on the map) he probably will reestablish Detroit, Mackinac & St. Joseph’s and debark for the lower part of lake Erie. There does not appear to be any necessity for a fort at Amherstburg, now the enemy have no shiping on the upper lakes, as that Fort could only be serviceable to command the strait.
